Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The present invention pertains a semiconductor memory device and a memory system comprising a semiconductor memory device.  The prior arts, however, do not teach that the semiconductor memory device comprising the combination of a memory cell array including a plurality of memory cells rows, each of the plurality of memory cell rows including a plurality of dynamic memory cells, an error correction code (ECC) engine circuit, an error information register, and a control logic circuit configured to control the ECC engine circuit, wherein the control logic circuit is configured to control the ECC engine circuit to cause the ECC engine circuit to generate an error generation signal based on performing a first ECC decoding on first sub-pages in at least one first memory cell row of the plurality of memory cell rows in a scrubbing operation on the at least one first memory cell row and based on performing a second ECC decoding on second sub-ages in at least one second memory cell row of the plurality of memory cell rows in a normal read operation on the at least one second memory cell row, wherein the control logic circuit is further configured to record error information in the error information register and is configured to control the ECC engine circuit to cause the ECC engine circuit to skip an ECC encoding operation and an ECC decoding operation on at least one selected memory cell row of the at least one first memory cell row and the at least one second memory cell row based on referring to the error information, and wherein the error .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111